           Case 2:20-cv-00299-JCM-BNW Document 35
                                               36 Filed 02/04/21
                                                        02/05/21 Page 1 of 3




 1   Amanda L. Ireland, Esq.
     Nevada Bar No. 13155
 2   Ireland Law Group, LLC
     7854 West Sahara Ave.
 3   Las Vegas, Nevada 89117
     Tel: (702) 427-2110
 4   Fax: (702) 441-7637
     amanda@irelandlawgroup.com
 5   Attorney for Plaintiff

 6                                  UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8   SHANE SIPE, an individual,                             Case No.: 2:20-cv-00299-JCM-BNW
 9                     Plaintiff,
10          v.
                                                            STIPULATION AND PROPOSED
11   MUSIC TRIBE COMMERCIAL NV INC.;                        ORDER TO EXTEND TIME FOR
     DOES I through X, inclusive; ROE                       PLAINTIFF TO RESPOND TO
12   CORPORATIONS I through X, inclusive,                   DEFENDANT’S MOTION FOR
                                                            SUMMARY JUDGMENT
13
                        Defendant.                          (Third Request)
14
15          Plaintiff Shane Sipe (hereinafter “Sipe”) and Defendant Music Tribe Commercial NV
16   Inc. (hereinafter “Defendant”) by and through their respective counsel of record, do hereby
17   stipulate and agree to a further extension of time for Plaintiff to respond to Defendant’s Motion
18   for Summary Judgment (Doc #24) from February 1, 2021 up to and including February 12, 2021.
19          This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the
20   parties’ third request for an extension of the time to respond to this motion. The first extension
21   was agreed via stipulation and submitted December 22, 2020 (Doc #25) based on the disruption
22   of the holidays and COVID-19 related office closures. The first extension was granted on
23   December 28, 2020 (Doc #26) and extending the original deadline for Plaintiff to respond from
24   January 7, 2021 to January 15, 2021.
25          On January 4, 2021, prior counsel for Plaintiff filed a motion to withdraw (Doc #27)
26
     which was granted on January 11, 2021 (Doc #29) and a notice of appearance was subsequently
27
     filed by undersigned counsel on January 12, 2021 (Doc #31). Thereafter, Plaintiff filed a Motion
28
                                                      1
           Case 2:20-cv-00299-JCM-BNW Document 35
                                               36 Filed 02/04/21
                                                        02/05/21 Page 2 of 3




 1   for a two-week extension up until January 29, 2021, (Doc #32) (Second Request) to allow new
 2   counsel additional time to get up to speed, which the Court granted January 22, 2021. (Doc #34)
 3          This third request arises from the complexity of the record in this FLSA overtime and
 4   wrongful termination action and the unexpected confluence of several expedited matters in
 5   Plaintiff’s counsel’s other cases late January.
 6          This extension is requested pursuant to an agreement between counsel.
 7          Accordingly, Plaintiff’s shall have up to and including February 12, 2021 to respond to
 8   Defendant’s Motion to for Summary Judgment.
 9   Dated this 3rd day of February 2021.                  Dated this 3rd day of February 2021.
10
     IRELAND LAW GROUP, LLC                                HUTCHINGS LAW GROUP, LLC
11
12   By: __/s/Amanda L. Ireland__________                  By: __/s/ Mark H. Hutchings___________
     Amanda L. Ireland, Esq.                               Mark H. Hutchings, Esq. (SBN 12783)
13   7854 West Sahara Ave.                                 552 E. Charleston Boulevard
     Las Vegas, Nevada 89117                               Las Vegas, Nevada 89104
14   Tel: (702) 427-2110                                   Tel: (702) 660-7700
15   Fax: (702) 441-7637                                   Fax: (702) 552-5202
     amanda@irelandlawgroup.com                            MHutchings@HutchingsLawGroup.com
16   Attorney for Plaintiff Shane Sipe                     Attorney for Defendant Music Tribe
                                                           Commercial NV Inc.
17
18
19
20
21
22
                                            IT IS SO ORDERED:
23
24
                                            ______________________________________
25                                          UNITED STATES DISTRICT JUDGE
                                                   February ____,
                                            Dated: February 5, 2021.
                                                                  2021
26
27
28
                                                       2
           Case 2:20-cv-00299-JCM-BNW Document 35
                                               36 Filed 02/04/21
                                                        02/05/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on the 4th day of February 2021, I electronically filed the
 3   foregoing STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR
 4   PLAINTIFF TO RESPOND TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

 5   via Electronic Filing/Service Notification through CM/ECF to:
 6
           ATTORNEY OF RECORD                   TELEPHONE/FAX                PARTIES
 7
 8
      Mark H. Hutchings, Esq.          Tel: (702) 660-7700             Defendant
 9    HUTCHINGS LAW GROUP, LLC         Fax: (702) 552-5202             Music Tribe
      552 E. Charleston Blvd.                                          Commercial NV Inc.
10    Las Vegas, Nevada 89104
      MHutchings@HutchingsLawGroup.com
11
12
                                                             /s/ Anya Karakozov
13                                                     ___________________________________
                                                       An employee of IRELAND LAW GROUP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
